Judgment of conviction of the County Court of Kings county reversed on the law, and new trial granted. We think the record is sufficient to show that the assistant district attorney made improper statements to the jury in summing up as to the failure of the defendant to call witnesses to show good character. Defendant’s general character was not an issue in the trial. Such statements were improper and prejudicial to the defendant and a new trial should be granted on this account. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.